
	

113 S813 IS: Peace Corps Equity Act of 2013
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 813
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Reid (for
			 Mr. Lautenberg (for himself,
			 Mrs. Shaheen, Mrs. Boxer, Mrs.
			 Gillibrand, Mrs. Murray,
			 Ms. Warren, and Mr. Murphy)) introduced the following bill; which
			 was read twice and referred to the Committee on Foreign
			 Relations
		
		A BILL
		To require that Peace Corps volunteers be subject to the
		  same limitations regarding coverage of abortion services as employees of the
		  Peace Corps with respect to coverage of such services, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Peace Corps Equity Act of
			 2013.
		2.FindingsCongress makes the following
			 findings:
			(1)Women of the
			 United States, particularly women serving the United States overseas, deserve a
			 basic standard of care when it comes to their health.
			(2)Since its
			 founding in 1961, the Peace Corps has advanced interests of the United States
			 by working to promote peace and friendship between the United States and the
			 139 nations in which the Peace Corps has operated.
			(3)Over the past 50
			 years, more than 210,000 Peace Corps volunteers have served the United States
			 by working in developing countries to address needs in areas such as education,
			 health, youth and community development, business and information and
			 communications technology, agriculture, and the environment.
			(4)More than 60
			 percent of the more than 8,000 current Peace Corps volunteers are women.
			(5)Peace Corps
			 volunteers face inherent risks to their safety and security by virtue of living
			 and working abroad.
			(6)Data from the
			 Peace Corps from 2000 to 2009 indicate that more than 1,000 Peace Corps
			 volunteers experienced sexual assaults, including 221 rapes or attempted rapes.
			 Data from the Peace Corps also show that incidents of sexual assault and rape
			 against volunteers often go unreported.
			(7)Recognizing the
			 high incidence of sexual assault in the Peace Corps, Congress enacted the Kate
			 Puzey Peace Corps Volunteer Protection Act of 2011 (Public Law 112–57) to
			 strengthen protections and support for sexual assault survivors.
			(8)Since fiscal year
			 1979, annual appropriations Acts have prohibited the Peace Corps from covering
			 abortion services for its volunteers (including trainees), even in cases of
			 rape, incest, and life endangerment of the woman. Employees of the Peace Corps,
			 on the other hand, are provided this coverage.
			(9)Abortion services
			 in cases of rape, incest, and life endangerment of the woman are now available
			 to almost all groups of women of the United States covered by Federal law,
			 except Peace Corps volunteers.
			(10)Abortion
			 coverage in cases of rape, incest, and life endangerment of the woman is
			 available to most women, excluding Peace Corps volunteers, covered under
			 Federal health plans, including employees covered by the Federal Employee
			 Health Benefits Program, servicewomen covered by TRICARE, Native Americans
			 covered by the Indian Health Service, women inmates and immigration detainees,
			 and Medicaid and Medicare recipients.
			(11)There is no
			 rational basis for denying Peace Corps volunteers a basic health care benefit
			 that is extended to other women covered under Federal health care plans.
			3.Equitable
			 treatment of Peace Corps volunteers and employees with respect to coverage of
			 abortion servicesSection 5(e)
			 of the Peace Corps Act (22 U.S.C. 2504(e)) is amended—
			(1)by striking
			 (e) Volunteers and inserting the following:
				
					(e)Health
				care
						(1)In
				generalVolunteers
						;
				and
			(2)by adding at the
			 end the following:
				
					(2)Equitable
				treatment of volunteers and employees with respect to coverage of abortion
				services
						(A)In
				generalCoverage of abortion services by the Peace Corps for
				volunteers shall be subject to the same limitations as those that apply to
				employees of the Peace Corps with respect to coverage by the Peace Corps of
				abortion services.
						(B)ApplicabilitySubparagraph
				(A) shall apply notwithstanding any provision of law, including a provision of
				law enacted after the date of the enactment of the
				Peace Corps Equity Act of 2013,
				unless such law explicitly excludes application of subparagraph (A) by
				reference to such subparagraph.
						(C)ConstructionThis
				paragraph shall not be construed to limit coverage of medical
				evacuations.
						.
			
